The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
          Claims 1-3, 5, 7-9, 11, 13-16, 18, 20-26 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, OCHIAI et al. (WO2017022172).  OCHIAI directed toward a vehicle display device and a display method. Some vehicle sun visors have a built-in liquid crystal panel that displays various information. Patent Document 1 discloses an example of a sun visor incorporating a liquid crystal panel. However, one of the main purposes of the sun visor is to reduce the glare of the vehicle driver. When the sun visor is used to block outside light that causes glare, the sun visor partially blocks the driver's front view. Therefore, an object of the present embodiment is to provide a vehicle display device and a display method capable of displaying an image in front of the vehicle so as to interpolate the field of view blocked by the sun visor. Therefore, in the present embodiment, the sun visor provided in the vehicle, the display unit provided in the sun visor, the photographing unit including the camera for photographing the front of the vehicle, and the dimming of the image captured by the photographing unit. Provided is a vehicle display device including a dimming processing unit that performs processing and a display control unit that displays an image that has been dimmed by the dimming processing unit on the display unit. Further, in the present embodiment, the front of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.